Citation Nr: 1626365	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  12-20 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for a psychiatric disability, to include major depressive disorder, attention deficit/hyperactivity disorder (ADHD), and alcohol use disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

(The appeal of the denial of service connection for the residuals of a fractured sternum will be addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Neil B. Riley, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which implemented an April 2014 Board decision that granted service connection for a psychiatric disability.

The Veteran appeared at a hearing before the undersigned in December 2015.  A transcript of the hearing is of record.

The Board notes it granted service connection for major depressive disorder in April 2014.  When this decision was implemented by the Agency of Original Jurisdiction (AOJ) in the July 2014 rating decision, the AOJ rated the Veteran's psychiatric disability as attention-deficit/hyperactivity disorder (ADHD) with an initial 30 percent disability rating.  The Veteran appealed the initial rating assigned.  In the March 2015 statement of the case regarding the appeal of the initial rating, the service-connected psychiatric disability was referenced as ADHD with mild alcohol abuse secondary to ADHD.  Thus, the Board deems the Veteran's psychiatric disability to include major depressive disorder; ADHD; and alcohol use disorder, secondary to ADHD.

TDIU is an element of the Veteran's appeal of the initial rating assigned for his service-connected psychiatric disability because unemployability has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issue is included in the present appeal, as reflected on the title page of this decision.

This decision grants an initial 50 percent rating for the Veteran's psychiatric disability, effective August 26, 2010, which constitutes a partial grant of the benefit sought on appeal.  The Board finds initial development and consideration by the AOJ is warranted with respect to the TDIU claim raised under Rice.  As evidence related to the Veteran's employability is potentially relevant to the initial rating of his service-connected psychiatric disability, the Board defers consideration of whether an initial rating in excess of 50 percent is warranted for the disability, and the issue remains on appeal.

The issues of an initial rating in excess of 50 percent for a psychiatric disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Since August 26, 2010, the Veteran's psychiatric disability has been manifest by at least reduced reliability and productivity in occupational and social situations due to such symptoms as:  difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a 50 percent rating for a psychiatric disability have been met since August 26, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.125, 4.126, 4.130, Diagnostic Codes 9400-40 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's psychiatric disability, to include major depressive disorder; ADHD; and alcohol use disorder, secondary to ADHD; is currently rated as 30 percent disabling under the General Rating Formula for Mental Disorders.  See 38 C.F.R. §4.130.

Under the General Rating Formula for Mental Disorders, a 10 percent rating is granted when a psychiatric disorder is manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms are controlled by continuous medication.  38 C.F.R. § 4.130.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of ability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity in occupational and social situations due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotypical speech; panic attacks that occur more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the claimant's symptoms, but it must also make findings as to how those symptoms impact the claimant's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the General Rating Formula are associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the claimant's impairment must be "due to" those symptoms; therefore, a claimant may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and serves as useful tool in assessing the effect of mental disorders on occupational and social functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

In January 2014, a private examiner, J.N., M.D., examined the Veteran and diagnosed major depressive disorder and alcohol abuse in partial remission.  J.N., M.D., assigned a GAF score of 45 and specifically indicated the Veteran's psychiatric disability resulted in impairment consistent with the 50 percent rating criteria under the General Rating Formula for Mental Disorders.  J.N., M.D., explained the Veteran experienced reduced reliability and productivity due to such symptoms as difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking disturbances of motivation and mood; and difficult in establishing and maintaining effective work and social relationships.

In May 2014, a VA examiner, R.V., Ph.D., examined the Veteran and diagnosed ADHD with mild alcohol use disorder secondary to ADHD.  The May 2014 VA examiner noted symptoms to include depressed mood, anxiety, mild memory loss and impairment of short- and long-term memory.  The May 2014 VA examiner also explained the Veteran has difficulty with concentration and following instructions.  The May 2014 VA examiner determined the Veteran's occupational and social impairment was consistent with the 10 percent rating criteria under the General Rating Formula for Mental Disorders.

In February 2016, a second private examiner, O.A.S., Ph.D., examined the Veteran and diagnosed major depressive disorder.  O.A.S., Ph.D., explained the Veteran's symptoms were better accounted for by cognitive interference from depression, rather than ADHD.  O.A.S., Ph.D., further explained the Veteran's chronic alcohol abuse likely causes signs and symptoms that mimic ADHD, such as short-term memory difficulties, failure to concentrate, and interference with the retention of learned material.  O.A.S., Ph.D., noted the Veteran primarily suffers from a loss of interest in things he once found meaningful, hypersomnia, and disturbances in mood and motivation as a result of major depressive disorder, in addition to his cognitive difficulties.  O.A.S., Ph.D., also found the Veteran's occupational and social impairment was consistent with the 50 percent rating criteria under the General Rating Formula for Mental Disorders, as evidenced by his lack of social relationships, his variable performance at day-to-day tasks, periodic suicidal ideation, and persistent lack of energy and enjoyment in any activities.

During the December 2015 hearing, the Veteran reported his primary symptoms are cognitive difficulties, to include concentration and memory issues, and disturbances in mood and motivation.  He also reported he is a "functioning alcoholic" and considers this to primarily result from self-medication for his psychiatric disability.  He further reported he has limited social interaction, but makes an effort to see his grandchildren and does some work for his landlord on occasion.  The symptoms endorsed by the Veteran during the December 2015 hearing are consistent with VA treatments records, which show he is treated for ADHD and associated impairment.  They are also consistent with the symptoms noted during a February 2014 hearing when the issue of service connection was before the Board.

Based on the evidence currently of record, the Board finds at least a 50 percent rating is warranted for the Veteran's psychiatric disability from the effective date of service connection, August 26, 2010.  The record establishes the Veteran's psychiatric disability, to include major depressive disorder; ADHD; and alcohol use disorder, secondary to ADHD; is productive of reduced reliability and productivity in occupational and social situations due to such symptoms as:  difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Although the May 2014 VA examiner determined the occupational and social impairment resulting from the Veteran's psychiatric disability is consistent with a lower rating under the General Rating Formula for Mental Disorders, two private examiners have examined the Veteran and reached similar conclusion regarding his occupational and social functioning, finding his impairment more nearly approximates the 50 percent rating criteria.  Thus, the evidence is in at least relative equipoise as to whether a 50 percent rating is warranted.  Resolving reasonable doubt in the Veteran's favor, the Board finds a 50 percent rating is warranted for the Veteran's psychiatric disability from the effective date of service connection, August 26, 2010.

The Board defers consideration of whether a rating in excess of 50 percent is warranted for the Veteran's psychiatric disability, to include on an extra-schedular basis, as it is remanding the issue of entitlement to TDIU.  See Brambley v. Principi, 14 Vet. App. 20 (2003).


ORDER

Entitlement to a 50 percent rating for a psychiatric disability, effective August 26, 2010, is granted.



REMAND

As noted in the introduction, the issue of entitlement to TDIU has been raised under Rice as an element of the Veteran's appeal of the initial rating assigned for his psychiatric disability.  The AOJ should consider this issue in the first instance to ensure the Veteran is afforded due process.  See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (Fed. Cir. 2003).

The development of the TDIU claim could result in evidence relevant to the initial rating for the Veteran's psychiatric disability.  Thus, the issue of entitlement to an initial rating in excess of 50 percent for a psychiatric disability is also remanded to the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the issue of entitlement to a TDIU that has been raised by the record under the holding in Rice, to include on an extra-schedular basis.  Do not return this issue to the Board unless the Veteran perfects an appeal after the issuance of a statement of the case.

2.  Review any evidence obtained pursuant to the development above to determine whether it warrants an initial rating in excess of 50 percent for the Veteran's service-connected psychiatric disability.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


